BARNARD, P. J.
The plaintiff was at the Hudson Junction station, waiting for a train of the defendant by which to be carried as. a passenger to Warwick, in Orange county. The station was a small *1051one, but it was one for which the defendant sometimes sold tickets, and at which it permitted passengers to get upon the train. The train was reached, by a passenger who waited for the train at the room provided for them, by a very narrow passageway of boards, being only some three or four inches in width, to the platform alongside of which the defendant’s cars stood. The station was common to other roads besides the defendant’s road, and, while the plaintiff was proceeding to the defendant’s train, some person, other than employes of defendant, suddenly turned, and threw the plaintiff off the narrow strip of board, and severely injured her. The effeet was not designed by the person who threw the plaintiff down,, but the passageway was so narrow that the mere unintentional turning of a person was likely to have that effect, and it did so in .this case. The obligation of the defendant was to provide a safe place at which the passenger could embark upon and depart from the train at such points as the company received or discharged passengers. Hulbert v. Railroad Co., 40 N. Y. 145. The questions of fact which were disputed have been found in favor of the plaintiff. The plaintiff was entirely free from any lack of care and caution on her part which, as matter of law, could he deemed contributory negligence on her part. She was proceeding in the way the defendant provided, and no reasonable anticipation could he made by her that a person in. front of her going the same way would, suddenly and without warning, turn, and throw her from this narrow passage. The judgment and order denying new trial should therefore he affirmed, with costs.
DYKMAN, J., concurs.
PRATT, J.
The court correctly held that if defendants used the platform for the reception and discharge of passengers they were hound to take reasonable care to see that it was reasonably safe. It cannot properly he said that such proof does not meet the issue. The allegation of the complaint that “plaintiff was on the platform of defendants” does not require for its support, proof that the legal title was in defendants. It is sufficient if they used it in their passenger business. That was abundantly shown. We think the plaintiff fairly proved her case in other respects. She was corroborated by other witnesses and credited by the jury. The verdict was moderate in amount, and was satisfactory to the circuit judge. Judgment affirmed, with costs.